DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and examined herein per Applicant’s 09/08/2022 filing.  Claims 1, 3, 4, 6, 8, and 9 are amended.  No claims are added or cancelled.

Response to Amendment
Applicant’s amendments to the independent claims are sufficient to overcome the 35 USC 101 rejection of the previous Office action.  The Office does not agree with Applicant’s remarks with respect to the Alice/Mayo analysis, see Remarks p. 11.  The Office finds the claims qualify under step 2B, where the amended limitation of  “continuously training” is significantly more than the abstract idea – by continuously improving the system’s ability to make better decisions in the future based on past information. The rejection is withdrawn.


Response to Arguments
Applicant’s arguments with respect to claim(s) 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fox et al (US 2006/0031087 A1) in view of Zadeh et al (US 2014/0201126A1)  
Claims 1, 8, and 9
Fox method for connecting a tutor with a student in real time (Fox abstract “computer-implemented method for bi-directionally matching a protege and a mentor among participants in an online environment”, where the mentor is the equivalent of the claimed tutor and the protégé is the equivalent of the claimed student – Fox uses protégé interchangeably with student throughout the his disclosure), the method comprises:
receiving, by a processor, a student profile comprising, demographic information, a set of a cohorts of a student, academic details, a performance score, a preferred language of learning, a preferred mode of communication, a feedback from previous tutors, a favorite tutor, aspirations of the student, an available time slot, and a study pattern, and wherein a cohort of the students indicates a plurality of students with similar profiles (Fox abstract “protege profile is also received including demographic and/or personal information about the protege, as well as the protege's preferences regarding potential mentors”, [10] “demographic information may include race, age, location, gender, ethnicity or citizenship, or combinations thereof. The personal information may include education, employment, a personal statement or a reference contact, or combinations thereof. The preferences may include gender, degree, alma mater, employer, work sector, location or ethnicity, or combinations”, [22] “Data about participants' area of technical interest or major field of study, industrial sector, vocational interest, gender, ethnicity, are collected” and fig. 6a-6m); 
dynamically identifying, by the processor, a tutor assigned to the cohort of the students, based on a relevancy score between a student profile and a tutor profile, and wherein the tutor is identified when the relevancy score is greater than a predefined threshold, and wherein the relevancy score is computed using Artificial Intelligence Techniques and Deep Learning Algorithms, and wherein the tutor is identified for answering the question (Fox [11] “mentor profile includes demographic and/or personal information about the mentor, as well as the mentor's preferences regarding potential proteges”, [28] “match scores are computed based on the protege and mentor profiles. Note that both personal profiles and preferences are included in these protege and mentor "profiles". At 110, the set of possible matches is filtered down to a subset of one or more `best` matches based on highest match scores”, [42] “A match may be a PossibleMatch if the score is above a threshold score or if the score is the top score or in the top three or top five or another criteria.”, [46] “calculate each MatchScore, there are 6 main areas that receive a score (Fields, Careers, Student Preferences, Mentor Preferences, Demographics, Issues). Each of these areas are given a weight. These weights can be adjusted in order to customize the matching algorithm based on what is most important, least important, etc. to the match” and fig. 7a-7m, where the getmatchscore and possiblematch algorithms are the equivalent of the claimed Artificial Intelligence Techniques and Deep Learning Algorithms); 
notifying, by the processor, the tutor in real time, based on the relevancy score Fox [69] “an email is automatically sent to the potential mentor of this match, asking them to confirm their availability. In order for them to do this, they must go to the main web site and sign in using their UserName and Password. Once they sign in, the system knows that this user has a `pending` match, so it immediately shows them a link to click on to get to the `Confirm Availability` page. From this `Confirm Availability` page, the mentor must select one of two choices: 1. Yes, I am ready to begin my relationship, or 2. No, I am not interested in being a mentor at this time.”; 
receiving, by the processor, an acknowledgment from the tutor within a predefined time, wherein the acknowledgment is one of a positive acknowledgment or a negative acknowledgment (Fox [70] “If the user chooses #2, they must select the reason they are not interested at this time” and [71] “If the mentor chooses #1, the match `status` is changed from `1--Pending` to `4--Matched`, and the `MatchStartDate` field is set to the next business day.”); and 
connecting, by the processor, the tutor with the student in real time when the acknowledgment is the positive acknowledgment (Fox [8] “bi-directionally matching a protege and a mentor in an online environment”)
receiving, by the processor, a feedback from the student and the tutor (Fox abstract “One or more coaching prompts and evaluation requests are sent to matched participants” and [20] “as part of the coaching curriculum, all participants are asked to complete online evaluations at the end of the relationships”); and
continuously training, by the processor,  . . . Algorithms in order to update the relevancy score based on the feedback received from the student and the tutor, and thereby connecting the tutor and the student in real time (Fox [63] “the proteges have been checked with all of the mentors, all of the potential matches should be in the GoodMatches table. Since there could be multiple potential matches for each protege, as well as multiple matches for each mentor, we must run an algorithm that determines the final matches”).
Fox further teaches “a series of online topic-based discussion groups focused on life/work balance, women's issues, job search, and similar themes.” (Fox [20]) and “Early messages suggest that each pair agrees to an informal "mentoring contract" that lays out the frequency of the communication and their personal goals for the program.” (Fox [25]), but Fox does not expressly teach the following limitations. Zadeh does teach the following limitations in the analogous art of applications for z-numbers
that the algorithm used is a the Deep Learning Algorithm (Zadeh [3238] “”a layer of cognitive processing with rules engine is used with a deep learning machine)
receiving, by the processor, a question from the student, wherein the question is received in at least an image form, a text form, and a voice form (Zadeh abstract “image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object)”); 
synthesizing, by the processor, the question into one or more parameters comprising a subject, a topic, a sub-topic, a category, a language of the question, and a difficulty level, and wherein the question is synthesized based on a set of machine learning model (Zadeh [1377] “the user asks a question, and the search engine first determines the language of the question (e.g. by parsing the sentence or question), or the user herself supplies the information about the language, e.g. French” where parsing is the equivalent of the claimed synthesized and where the claim is made in the alternative only one element needs to be found in the art); 
determining, by the processor, the cohort of students from the set of cohorts of students, based on the one or more parameters related to the question (Zadeh [2599] “he friends, common friends, friends-of-friends, friends-of-friends-of-friends (and so on), unknown people, recognized people, famous people, family members, co-workers, boss, teacher, or the like, are all identified by color frames or various shapes or markers or flags or the like, superimposed on the photo, visually, for the ease of use, for the user, for identification of people based on their class or type”, where class/type are the equivalent of the claimed parameters, also see [2697]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fox the receiving, by the processor, a question from the student, wherein the question is received in at least an image form, a text form, and a voice form; synthesizing, by the processor, the question into one or more parameters comprising a subject, a topic, a sub-topic, a category, a language of the question, and a difficulty level, and wherein the question is synthesized based on a set of machine learning model; and determining, by the processor, the cohort of students from the set of cohorts of students, based on the one or more parameters related to the question; as taught by Zadeh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to the system claim 8 (Fox [3] “a person-to-person matching and coaching system”) and non-transitory computer program product claim 9 (Fox [12] “One or more processor readable storage devices are also provided having processor readable code embodied thereon) that recite substantially similar limitations to claim 1 are rejected for the same reasoning given above.  These claims recite the additionally taught limitations of:
Fox teaches a system of claim 8 for connecting a tutor with a student in real time, the system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to execute program instructions stored in the memory (Fox [3] “a person-to-person matching and coaching system” [11] “server-based computer system for bi-directionally matching a protege and a mentor in an online environment” and fig. 5, where computer inherently contains a processor and memory):
Fox teaches non-transitory computer program product of claim 9 having embodied thereon a computer program for connecting a tutor with a student in real time, the computer program product storing instructions, the instructions comprising instructions (Fox [12] “One or more processor readable storage devices are also provided having processor readable code embodied thereon. The processor readable code programs one or more processors to perform any of the recited bidirectional calculation methods” and [20] “MentorNet has developed and refined software programs and related systems to conduct bi-directional matching of students and mentors based on backgrounds, interests, and expressed preferences entered into a database via the online applications”):

Claim 2
Fox in view of Zadeh teach all the limitations of the method as claimed in claim 1, wherein the tutor profile comprises a tutor rating, the topic, the sub-topic, the preferred language, a preferred mode of the answer, a preferred category of the answer, and a type of questions answered (Fox [32], [56] and fig. 7a-7m).

Claim 3
Fox in view of Zadeh teach all the limitations of the method as claimed in claim 1, Fox does not teach, but Zadeh does teach wherein the synthesizing the question into the category comprises synthesizing the question into numerical, conceptual, and analytical category (Zadeh [1377]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fox the synthesizing the question into the category comprises synthesizing the question into numerical, conceptual, and analytical category as taught by Zadeh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4
Fox in view of Zadeh teach all the limitations of the method as claimed in claim 1 is configured to allot the question to another tutor when at least the acknowledgment is the negative acknowledgment and the predefined time limit is exhausted (Fox [70]).

Claim 5
Fox in view of Zadeh teach all the limitations of the method as claimed in claim 1, Fox does not teach, but Zadeh does teach wherein an image recognition technique is used to convert the question in the image form to the text form (Zadeh abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fox the image recognition technique is used to convert the question in the image form to the text form as taught by Zadeh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
Fox in view of Zadeh teach all the limitations of the method as claimed in claim 1, , wherein the student profile received from the student is in structured data format (Fox fig. 6a-6m).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fox et al (US 2006/0031087 A1) in view of Zadeh et al (US 2014/0201126A1)  and Barber (US 2015/0279225 A1)

Claim 6
Fox in view of Zadeh teach all the limitations of the method as claimed in claim 1, , Fox and Zadeh does not teach, but Barber does teach wherein the synthesizing the question into the difficulty level comprises calculating the difficulty level of a question based on at least a percentage of time the question was unanswered by a tutor, a frequency of the question being asked, and average time take by tutors to solve the question, and the profile of the cohort of the students (Barber [22] and [24], where in the teachings of Barber students (peers) perform the role of tutor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fox in view of Zadeh the difficulty level of a question is calculated based on a percentage of time the question being unanswered by a tutor, a frequency of the question being asked, and average time take by tutors to solve the question, and the profile of the cohort of the students as taught by Barber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al (US 6,160,987) teaches a grammatical structure analyzer can analyze the grammatical structure of a natural-language question so as to parse it into its grammatical components, based on a pre-defined context-free grammatical structure.
Weir et al (US 2002/0192631 A1) teaches an educating students that includes at least one teacher console, at least one communications server connected to said at least one teacher console, at least one student console capable of connection to said at least one communications server, and a database in communication with said at least one teacher console and said at least one communications server.
Fieldman (US 10,467,918 B1) teaches a question asked by a student in Miami, Fla. might prove useful to a student in Boulder, Colo., and a teacher or Study Expert in Phoenix, Ariz. may use the Interactive Study Wall to provide assistance to students in Dallas, Tex.
Isensee et al (US 2014/0280087 A1) teaches a natural language question raised by a user, question parsing and focus detecting are performed in the question processing module 501, which generates queries for the question. Then the document/passage retrieval module 503 applies the queries to a corpus of information 502, such as a database of structure and/or unstructured document data, and performs document filtering and passage post-filtering in a document containing the content, e.g., keywords matching criteria of one or more of the queries, so as to generate candidate answers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623